NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on February 18, 2021. Claims 10 and 18 have been cancelled. Thus, claims 1-9, 11-17, 19-22 are pending. Claims 1, 15, 21, 22 are independent.

Information Disclosure Statement

Response to Arguments
Applicant’s amendments and arguments have been fully considered and persuasive. Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-9, 11-17, 19-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Publication No. 2017/0205826 to Smith et al. (hereinafter “Smith:”) discloses a method of imaging an area using an unmanned aerial vehicle (UAV) collects a plurality of images from a sensor mounted to the UAV. The plurality of images are processed to detect regions that require additional 
Regarding claim 1, Smith taken singly or in combination with other prior art of record, does not disclose or teach during execution of at least one of the initial UAV mission and the modified UAV mission, receiving a set of output voltages of the UAV, comprising, at each of a set of throttle settings receiving a respective output voltage of the UAV; and based on the set of output voltages, determining a battery state of charge of the UAV.
Regarding claim 15, Smith taken singly or in combination with other prior art of record, does not disclose or teach executing a pre-mission flight test comprising entering a stalling configuration and determining a set of UAV performance parameters based on the pre-mission flight test, wherein the set of UAV performance parameters comprises a stall speed parameter determined on the stalling configuration.
Regarding claim 21, Smith taken singly or in combination with other prior art of record, does not disclose or teach calculating a set of modified mission parameters based on the set of mission parameters and the analysis of the aerial images, the set of modified mission parameters corresponding to a modified UAV mission and in response to calculating the set of modified mission parameters, automatically executing the modified UAV mission at the UAV.
Regarding claim 22, Smith taken singly or in combination with other prior art of record, does not disclose or teach calculating a set of modified mission parameters based on the set of mission parameters and the analysis of the aerial images, the set of modified mission parameters corresponding to a modified UAV mission and in response to calculating the set of modified mission parameters, automatically executing the modified UAV mission at the UAV.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661